Citation Nr: 1043375	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  08-09 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1979 to November 
1979.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the special processing 
unit ("Tiger Team") Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  Thereafter, the claims 
file was returned to the Regional Office (RO) in Portland, 
Oregon.

In August 2010, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of this hearing is of record.  During the August 2010 hearing, 
the Veteran submitted evidence and a written waiver, waiving a 
review of this evidence by the RO.  Therefore, the Board has the 
jurisdiction to consider the new evidence pursuant to 38 C.F.R. § 
20.1304(c).


FINDINGS OF FACT

1.  There is credible evidence corroborating the Veteran's 
alleged in-service personal assault stressor, supporting a 
current diagnosis of PTSD.

2.  The Veteran has competent evidence linking her PTSD to her 
in-service personal assault stressor.


CONCLUSION OF LAW

Resolving all reasonable doubt the Veteran's favor, PTSD was 
incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, or any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court 
held that VA must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  

Given the fully favorable decision discussed below, the Board 
finds that any issue with regard to the timing or content of the 
VCAA notice provided to the Veteran is moot or represents 
harmless error.  As to additional notice regarding the effective 
date to be assigned, the RO will address this matter in 
effectuating the award.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

II.  Decision  
Laws and Regulations  

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 
(1999); see also Pond v. West, 12 Vet. App. 341 (1999).

Establishing service connection for PTSD requires that there be 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
(3) and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis 
of a mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) 
and be supported by the findings of a medical examiner.  See 38 
C.F.R. § 4.125(a) (2010).

In adjudicating a claim of service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304.

Because personal assault is an extremely personal and sensitive 
issue, many incidents are not officially reported, which creates 
a proof problem with respect to the occurrence of the claimed 
stressor.  In such situations, it is not unusual for there to be 
an absence of service records documenting the events the Veteran 
has alleged.  The victims of such trauma may not necessarily 
report the full circumstances of the trauma for many years after 
the trauma.  Thus, when a PTSD claim is based on in-service 
personal assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(4); see also Patton v. 
West, 12 Vet. App. 272, 277 (1999) and YR v. West, 11 Vet. App. 
393, 398-99 (1998).

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities; rape crisis centers; 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(4).

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes. Id.

The Court has prescribed the rule for interpreting a claim for 
PTSD as one involving a personal assault stressor for which the 
provisions of 38 C.F.R. § 3.304(f)(4) are applicable. See, e.g., 
Bradford v. Nicholson, 20 Vet. App. 200 (2006) (In which a 
Veteran alleged that a sergeant kicked her down a set of stairs).  
Moreover, VA has defined personal assault to include any event of 
human design that threatens or inflicts harm.  Examples of 
personal assault include rape, physical assault, domestic 
battery, robbery, mugging, stalking, and harassment.  See VA 
Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 
4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication 
Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, 
part 17(a), (c) (Dec. 13, 2005).

Medical opinions in cases of personal assault for PTSD are 
exceptions to the general rule--as, for example, announced in 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996)--that an opinion by 
a medical professional based on a post-service examination cannot 
be used to establish the occurrence of a stressor.  38 C.F.R. 
§ 3.304(f)(4); VA Adjudication Procedure Manual, M21- 1MR, Part 
III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 
1 ,2006).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) 
(West 2002).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the 
Court is stated that "a veteran need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the evidence 
must preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that her PTSD is related to her time in 
service.  In a May 2005 letter, the Veteran stated that she was 
attacked when rendering medical care to a patient and that she 
was sexually assaulted by a high ranking male service member.  

In a January 2005 VA treatment report, the Veteran described 
military sexual harassment by a technical sergeant during 
service.  At that time, she described receiving suggestive 
comments from him to the point where she reported him to her 
superior and was reassigned.  She also described another incident 
wherein she was chased by a fellow airman after finding out he 
was in a girl's dorm.  She reported that he chased her and pushed 
her down stairs.  

In an April 2005 VA treatment report, the Veteran described being 
stabbed in the arm with a needle with blood from another Veteran.  
In an August 2005 VA treatment report, the Veteran described an 
incident where she was raped.  She claimed she had been recently 
married and went to swim with other airmen and women at a nearby 
lake around midnight while at Spokane's Fairchild base.  She 
reported that while swimming in the lake, she called for help and 
one sergeant helped her out then went to get a beer.  She further 
reported that she laid down and dozed off then he was on top of 
her and forced himself upon her despite her requests for him to 
stop.  She contends that she reported the incident to her captain 
who was a woman, but also noted that she did not believe her.  

According to the November 2007 VA examination, the Veteran again 
recounted the sexual assault, incident wherein she was stuck with 
a needle, and physical confrontation from airman, consistently 
with her prior descriptions.  The VA examiner reported a 
diagnosis of PTSD secondary to childhood sexual trauma and 
military sexual trauma.

At the August 2010 hearing before the undersigned, the Veteran 
again described the in-service personal assaults and sexual 
trauma.  The Veteran's former spouse further recounted the 
Veteran's psychological difficulties and their impact on her and 
their relationship in a July 2010 letter.

The Veteran's service treatment records show that she received 
testing for a sexually transmitted disease.  The Veteran's VA 
treatment records show multiple diagnoses of PTSD.  The Veteran 
was initially diagnosed with PTSD by a VA examiner in July 2005, 
although the examiner did not provide an etiological opinion.  
The Veteran has continued to receive treatment for her PTSD.  In 
November 2007 and in an undated treatment report from B. F., 
another VA psychologist, the VA clinicians associated her PTSD 
with her military sexual trauma (MST).

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a)(1).  Because the VA examiner and clinicians are so 
qualified, their medical opinions constitute competent medical 
evidence.

The Board finds that the Veteran's statements regarding her in-
service assault include persuasive indicia of credibility.  
First, the Veteran's descriptions of the assault are both 
detailed and consistent.  Second, the Veteran has described her 
in-service sexual assault to VA clinicians for the purpose of 
receiving treatment on multiple occasions. See Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (observing that, although formal rules 
of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate; statements made to 
clinicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).

The Board finds that there is credible supporting evidence that 
the claimed in-service stressors of personal assault occurred.  
There are current diagnoses of PTSD, which medical evidence 
links, at least in part, to in-service stressors.  The Veteran is 
entitled to a grant of service connection for PTSD as a result of 
an in-service personal assault, based on her statements, 
diagnoses from VA clinicians, and the corroborating evidence of 
record, including lay statements. 38 C.F.R. § 3.304(f)(4).  
Accordingly, service connection for PTSD is granted.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is granted.  



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


